DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide the metes and bounds to determine what about the inlet or outlet actually is. Since claim 15 is indefinite, then claims 16 through 28, which depend from claim 15, are indefinite as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17, 20-22, 24, 25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al. (U.S. Patent Application Publication Number 2015/0276451; hereinafter referred to as Alves). Alves discloses a method for determining a lateral mode stiffness of one or more fluid tubes (103A, 103B) in a vibrating meter (5) is provided. The method comprises a step of vibrating at least one of the one or more fluid tubes (103A, 103B) in a drive mode vibration. Drive mode sensor signals (310) are received based on a vibrational response to the drive mode vibration. At least one of the one or more fluid tubes (103A, 103B) is vibrated in a lateral mode vibration, wherein the lateral mode is approximately perpendicular to the drive mode. Lateral mode sensor signals (317) are received based on a vibrational response to the lateral mode vibrations. The method further comprises determining a lateral mode stiffness (318) based on the lateral mode sensor signals (317). (Please see the abstract).
With respect to claim 15, Alves discloses and illustrates a Coriolis measuring transducer (see Figure 2) for registering a mass flow or density (see paragraphs [0048] and [0077] for density and paragraphs [0002] and [0077] for mass flow) of a medium flowing through at least one measurement tube (103A and 103B) of the Coriolis measuring device, the measuring transducer comprising: the at least one measurement tube (103A) having an inlet (101) and an outlet (101') and adapted to guide the medium between the inlet and outlet, wherein the at least one measuring tube is at least sectionally bent and defines a measuring tube longitudinal plane and a measuring tube path along a measuring tube centerline (see the structure in Figure 2); an exciter mechanism (104) adapted to excite the at least one measurement tube to execute oscillations in an f1 mode, wherein the exciter mechanism is configured to excite the oscillations perpendicular to the measuring tube longitudinal plane (see the structure in Figure 2, wherein the mode is seen as the operation per tube, though not explicitly disclosed as such, this is deemed to be providing the same function and is equivalent since the same structure is shown then a similar function would be provided as well ); at least two sensor groups of sensor arrangements (105 and 205 and 105'), each including at least one sensor arrangement, wherein the sensor  arrangement is configured to detect deflections of the oscillations of the at least one measurement tube ( 105, 105', and 205 are “pick-off” sensors), wherein the at least one measurement tube
is fixed at or near the inlet and the outlet by, in each case, a securement apparatus (122 and 123) such that the oscillations have, at or about the inlet and outlet, outer oscillation nodes which define node points on the measuring tube centerline ( “bending axes” W, also see paragraph [0080] which describes the vibrations of the tubes), wherein the node points define a longitudinal axis ( X-Y plane shown in Figure 2), wherein the measurement tube has an inner side adjacent longitudinal axis ( lower side of 103A) and an outer side opposite the longitudinal axis (upper side of 103A), wherein the exciter mechanism is disposed relative to the inlet and the outlet in a midlength region of the measuring tube, wherein a first sensor group (105)  of the at least two sensor groups is disposed in an inlet side intermediate region of the measuring tube, and wherein a second sensor group (105”) in an outlet side intermediate region of the measurement tube, wherein at least one sensor group (105 and 205) is a supplemented sensor group and includes at least two sensor arrangements (105 and 205), wherein each sensor arrangement of the supplemented sensor group is disposed on an outer side or an inner side of the measurement tube (105 and 205), and wherein a sensor arrangement on the outer side is an outer sensor arrangement and a sensor arrangement on the inner side is an inner sensor arrangement.
	With respect to claim 16, the measuring transducer of claim 15, wherein the sensor arrangements of the supplemented sensor group are disposed either on the outer side or on the inner side (105 and 205), wherein a first sensor arrangement (105) is disposed in a first cross-section of the measuring tube centerline, and wherein a second sensor arrangement (205) is disposed in a second cross-section of the measuring tube centerline, wherein the first sensor arrangement is offset relative to the second sensor arrangement toward the exciter mechanism along the measuring tube centerline by a first offset length is illustrated in Figure 2 of the reference.
With respect to claim 17, the measuring transducer of claim 16, wherein the measuring tube is configured to establish an f2 mode in operation (formed via exciter 204), wherein the f2 mode has an inner oscillation node and an f2 amplitude maximum between inner oscillation node and the outer oscillation nodes, respectively, wherein the second sensor arrangement is disposed in a region of an f2 amplitude maximum, and wherein the first sensor arrangement is disposed in a region of a maximum ratio of an f2 amplitude to an f1 amplitude as illustrated via the arrangement in Figure 2. 
With respect to claim 18, the measuring transducer of claim 15, wherein a first sensor arrangement is disposed on the outer side and a second sensor arrangement is arranged on the inner side is illustrated via the arrangement in Figure 2. 
With respect to claim 19, the measuring transducer of claim 18, wherein the inner sensor arrangement (105’) is offset relative to the outer sensor arrangement (204) toward the exciter mechanism along the measuring tube centerline by a second offset length, and wherein the inner sensor arrangement experiences a torsion amplitude of the measuring tube, which differs by less than 20% from the torsion amplitude of the measuring tube at the outer sensor arrangement is illustrated via the arrangement in Figure 2.
With respect to claim 20, the measuring transducer of claim 15, wherein the measuring transducer includes an even number of measuring tubes, wherein, in each case, two measuring tubes form a measuring tube pair, wherein the measuring tubes of a measuring tube pair are configured to oscillate oppositely from one another, and wherein the measuring tubes of a measuring tube pair are embodied as mirror images relative to a mirror plane arranged between the corresponding measuring tube longitudinal planes is illustrated in Figure 2 as there are two tubes and W and W’ show the oscillation in opposite directions.
With respect to claim 21, the measuring transducer of claim 20, wherein each securement apparatus is configured to couple the measuring tubes of at least one measuring tube pair with one another, wherein each securement apparatus includes a first clamping apparatus configured to establish the outer oscillation nodes at or about the inlet and outlet, and wherein each securement apparatus includes on a side of the first clamping apparatus opposite the exciter mechanism at least a second clamping apparatus configured to suppress measuring tube oscillations at the side of the first clamping apparatus opposite the exciter mechanism is illustrated via the arrangement in Figure 2
With respect to claim 22, the measuring transducer of claim 21, wherein the first clamping apparatus and/or the second clamping apparatus are plate shaped and at least partially surround the measuring tubes of a measuring tube pair is illustrated via the arrangement in Figure 2.
With respect to claim 23, the measuring transducer of claim 15, wherein the measuring transducer is configured for high pressure applications, wherein a ratio of an outer diameter of the at least one measuring tube to its thickness is at most 20 and/or wherein a minimum pressure within the at least one measuring tube in operation is 40 bar is not explicitly disclosed, however one of ordinary skill in the art can select an appropriate transducer that would provide this function as the reference only broadly describes the sensor, thus selection of an appropriate transducer for an intended purpose is well within the preview of one of ordinary skill in the art at the time of the invention.
With respect to claim 24, the measuring transducer of claim 15, further comprising two manifolds, wherein a first manifold on an upstream side of the measuring transducer is adapted to receive the medium coming from a pipeline into the measuring transducer and to convey the medium to the inlet of the at least one measuring tube, and wherein a second manifold is adapted to receive the medium from the outlet of the at least one measuring tube and to return the medium into the pipeline is illustrated via the arrangement in Figure 2.
With respect to claim 25, the measuring transducer of claim 15, further comprising two process connections, which are configured to connect the measuring transducer into a pipeline is illustrated via the arrangement in Figure 2.
With respect to claim 26, the measuring transducer of claim 15, further comprising a support tube having a support tube chamber (500) configured to house the at least one measuring tube at least sectionally is illustrated via the arrangement in Figure 5.
With respect to claim 27, the measuring transducer of claim 15, wherein the exciter mechanism includes at least one movable exciter element and at least one stationary exciter element, wherein the movable exciter element is arranged at the at least one measuring tube, and/or wherein the at least one sensor arrangement includes at least one movable sensor element and at least one stationary sensor element, wherein the movable sensor element is arranged at the at least one measuring tube and is configured to follow movements of the measuring tube, wherein the at least one stationary exciter element or the at least one stationary sensor element is a coil apparatus, and wherein the at least one movable exciter element or the at least one movable sensor element is a permanent magnet (pick-off 205 is disclosed to have a coil/magnet arrangement in paragraph [0083]) is illustrated via the arrangement in Figure 2.
With respect to claim 28, a Coriolis measuring device, comprising: a Coriolis measuring transducer according to claim 15; an electronic measuring/operating circuit (200) configured to operate the exciter mechanism and the sensor arrangements and, based on oscillation characteristics of the at least one measuring tube measured using the sensor arrangements, to ascertain flow measured values and/or density measurement values of the medium, and wherein the electronic measuring/operating circuit is connected via electrical connections with the sensor arrangements and the exciter mechanism; and a housing configured to house the electronic measuring/operating circuit is illustrated via the arrangement in Figure 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



September 30, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861